— Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 6, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
After two incidents at or near her apartment building in New York City, claimant began to fear for her personal safety. She was uncomfortable going anywhere in New York City unescorted and, as a result, she resigned from her job of 12 years and relocated to Florida where she already owned a condominium. While claimant might have been justified in leaving her neighborhood because of these incidents, the record fails to establish any compelling reason for her to either leave New York City entirely or to quit her job. Consequently, the decision that personal and noncompelling reasons caused claimant to voluntarily leave her employment while work was still available is supported by substantial evidence and must be affirmed (see, Matter of Baker [Hartnett], 147 AD2d 790, 791, appeal dismissed 74 NY2d 714; Matter of Sillan [French Tel. Cable Co. — Levine], 53 AD2d 719).
Mahoney, P. J., Casey, Weiss and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.